—In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Kings County (F. Rivera, J.), dated September 20, 2002, as denied their motion to preclude an expert from testifying at trial.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since summary judgment on the merits has been awarded to the defendants in a companion appeal (see Wilson v Prazza, 306 AD2d 466 [2003] [decided herewith]), the instant appeal has been rendered academic. Altman, J.P., Goldstein, Luciano and H. Miller, JJ., concur.